Citation Nr: 1442749	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  11-32 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

3.  Whether new and material evidence has been received to reopen a claim of a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who had honorable active duty service from September 1976 to December 11, 1978, with a period of active duty for training (ACDUTRA) from June 1976 to September 1976.  He had further service from December 12, 1978 to March 5, 1980, which a September 17, 1980 VA administrative decision found to be dishonorable (and a bar to VA compensation benefits based on/flowing from such period of service).  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Winston-Salem RO. The Board notes additional VA treatment records added to the Veteran's electronic record after the case was certified and transferred to the Board.  The Veteran, through his representative, has waived initial RO consideration of this newly submitted evidence.  38 C.F.R. § 20.1304.

The issue of service connection for a bilateral foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  An unappealed September 2003 rating decision denied the Veteran service connection for a left knee disability based, essentially, on the finding that there was no evidence of a current chronic left knee disability which was related to the Veteran's honorable period of service. 

2.  Evidence received since the September 2003 rating decision includes evidence of a chronic left knee disability; it relates to an unestablished fact necessary to substantiate the claim of service connection for a left knee disability, and raises a reasonable possibility of substantiating such claim.

3.  An unappealed September 2003 rating decision denied the Veteran service connection for a low back disability based, essentially, on the finding that there was no evidence of a current chronic low back disability which was related to the Veteran's honorable period of service. 

4.  Evidence received since the September 2003 rating decision includes evidence of a chronic low back disability; it relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability, and raises a reasonable possibility of substantiating such claim.

5.  A chronic left knee disability was not manifested in service or in the Veteran's first postservice year, and the preponderance of the evidence is against a finding that any current left knee disability is related to his service.
 
6.  A chronic low back disability was not manifested in service or in the Veteran's first postservice year, and the preponderance of the evidence is against a finding that any current left knee disability is related to his service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim of service connection for a left knee disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

2.  New and material evidence has been received and the claim of service connection for a low back disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).
 
3. On de novo review service connection for a left knee disability is not warranted. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

4.  On de novo review service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to these claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits. Kent-mandated notice was provided in an October 2009 notice letter.  Regardless, inasmuch as this decision reopens the claims of service connection for a left knee disability and service connection for a low back disability, any Kent notice deficiency is harmless.

Regarding service connection for a left knee disability and a low back disability (on de novo review), the Veteran was advised of VA's duties to notify and assist in the development of such claims prior to their initial adjudication.  The October 2009 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  It also informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice VA treatment records have been secured.  The Veteran was afforded VA thoracolumbar spine examination in July 2013.  The examination report is thorough and contains sufficient detail for a fully informed assessment by the Board.  The Veteran has not been afforded an examination in connection with the claim of service connection for a left knee disability.  The Board finds that based on the evidence of record, an examination is not necessary.  As is discussed in greater detail below, the record does not show the Veteran has a left knee disability that may be related to service.  Accordingly, even the "low threshold" standard of McLendon v. Nicholson, 20 Vet. App. 79 (2006) is not met, and an examination is not warranted.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The RO denied service connection for a bilateral knee disability and a back disability in a September 2003 rating decision.  A subsequent September 2013 rating decision granted service connection for a right knee disability so that issue is no longer before the Board.  The evidence of record at the time of the September 2003 rating decision included the Veteran's STRs and VA treatment records from April 1990 to January 2001.

Evidence received since the September 2003 rating consists primarily of VA treatment records that were not of record at the time of that decision; therefore, they are new.  Because the Veteran's claims of service connection for a left knee disability and a low back disability were denied essentially based on a finding that the Veteran did not have a current left knee or back disability, for the newly associated VA treatment records to be material, they would have to tend to show that he now has a current left knee or back disability.

The Board finds that most of this new evidence is material as it relates to previously unestablished facts and, therefore, may substantiate the claims.  Specifically, the Board notes September 2011 VA treatment records indicating a medial meniscus tear of the left knee, as well as August 2011 VA treatment records diagnosing mild diffuse degenerative joint disease (DJD) of the low back and June 2012 X-rays showing degenerative disc disease (DDD) of the low back.  

As these treatment records suggest that the Veteran has diagnosed left knee and low back disabilities, the Board finds that such evidence addresses the basis for the prior denials of the Veteran's claims, relates to an unestablished fact necessary to substantiate the claims of service connection for a left knee disability and a low back disability, and therefore raises a reasonable possibility of substantiating such claims.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (Section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.").  Consequently, the additional evidence received is both new and material and warrants reopening of the claims of service connection for a left knee disability and a low back disability.  De novo consideration of these claims is addressed below.

Service Connection

The Board notes that in the December 2013 supplemental statement of the case (SSOC), the RO addressed the merits of the underlying service connection claims.  Nevertheless, pursuant to Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001), the Board was required to find new and material evidence on its own in order to establish its jurisdiction to review the merits of a previously denied claim.  Inasmuch as the RO has already addressed the merits of the service connection claims, the Veteran is not prejudiced by the Board also addressing the merits of this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303. Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); see also 38 C.F.R. § 3.6.  Diseases or injuries incurred or aggravated while performing ACDUTRA are eligible for service connection.  38 U.S.C.A. §§ 101(24), 106, 1131. 

In other words, when a claim is based on a period of ACDUTRA, there must be evidence that the individual concerned died or became disabled during the period of ACDUTRA as a result of a disease or injury incurred or aggravated in the line of duty.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve veteran status for purposes of that claim.  See 38 U.S.C.A. § 101 (2)-(24).

Certain chronic diseases (to include arthritis) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The provisions of 38 C.F.R. § 3.303(b) are for application for arthritis as it is a chronic disease within the meaning of 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Id.  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also mean statements conveying sound medical principles found in medical treatises, and may include statements in authoritative writings, such as medical and scientific articles and research reports.  38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

Left Knee

The Veteran's STRs are silent for any complaints or treatment of left knee problems.  August 1977 and February 1978 to May 1978 STRs note the Veteran sought treatment for right knee pain following a motorcycle accident in August 1977 and after playing basketball, but there were no complaints regarding the left knee in service.  A February 1980 discharge examination found clinical evaluation of the knees was normal and no knee problems were reported.

A July 2003 statement from the Veteran notes that he has received VA treatment for his knee and back pain since 1985.

A December 2000 VA treatment record notes the Veteran's complaint of knee pain and indicated it was "likely" DJD.  A July 2003 VA treatment record notes the Veteran sought treatment for left knee pain; the assessment was osteoarthritis.  A May 2010 VA treatment record notes the Veteran sought to reestablish care with VA and complained of bilateral knee pain.  Since then, VA treatment records show ongoing treatment for left knee pain including an August 2011 VA treatment record noting "chronic knee pain DJD" and September 2011 VA treatment record showing a tear of the posterior horn of the medial meniscus and posterior and anterior horns of the lateral meniscus of the left knee.  A February 2012 VA treatment record notes the Veteran complained of left knee pain being worse that the right knee, and reported that in 1977 or 1978, he stepped in a hole during a night mission.  VA treatment records from 2012 through July 2014 show ongoing treatment for the Veteran's left knee meniscus tear.

With respect to presumptive service connection, the preponderance of the evidence is against a finding that arthritis in the left knee was manifest to a compensable degree within one year of the Veteran's separation from his honorable period of service in December 1978.  The Veteran has reported not seeking treatment for his knee pain until 1985 and the first objective notations of possible DJD were in 2000.  For these reasons, service connection for arthritis of the left knee on a presumptive basis is not warranted. 

The fact that the Veteran's STRs are silent as to left knee complaints or treatment (but show several instances of right knee treatment); that treatment records show no evidence of left knee complaints until 2000 (although he reported seeking treatment for pain in 1985) when DJD was first noted; and that there is no clinical evidence of left knee disability until many years after service all weigh heavily against any finding of continuity of symptoms/disability from an injury in service.  For these reasons, service connection based on continuity of symptomatology is not warranted.

In this case, there is no evidence of complaints or treatment for left knee problems or clinical evidence of a chronic left knee disability during the Veteran's period of honorable service.  It is noteworthy that on February 1980 medical history report, he specifically denied any knee problems.  In seeking treatment for his left knee disability, there has been no medical evidence or opinions linking his left knee disability to his period of honorable service or any injury therein.  As there is no competent evidence establishing a medical nexus between military service and the Veteran's current left knee disability, service connection for a left knee disability is not warranted.

The Board has considered the Veteran's assertions that his current left knee problems are related to his period of active service.  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining a nexus between a left knee disability and service falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Based on the above, the Board finds that the preponderance of the evidence is against a grant of service connection for a left knee disability, and the claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

Low Back Disability

The Veteran's STRs show a June 1976 complaint of back pain (during ACDUTRA); curvature of the spine was noted and the impression was a muscle strain.  On March 1978, the Veteran sought treatment for back pain which was diagnosed as a "probable" sore back.  The Veteran reported recurrent back pain on a February 1980 report of medical history, but it was noted that there were no current problems and the back was normal on clinical evaluation.

An April 1996 VA treatment record notes some degenerative changes in the lower lumbar spine.  In August 2000, the Veteran reported falling in service and complained of low back pain on and off since; it was assessed to likely be DJD.  A March 2001 VA treatment record notes mild degenerative changes of the lumbar spine.  In July 2003, the Veteran sought emergency treatment for low back pain; a lumbar strain was assessed.  In May 2010, the Veteran sought to re-establish care at VA for his low back pain.  An August 2011 x-ray showed mild diffuse DJD of the low back.  June 2012 x-rays showed mild to moderate multilevel DDD which was confirmed by a November 2012 MRI.  A March 2013 VA treatment record notes the Veteran's report of injury in service which caused his back pain and that his pain has gotten worse of the years.  

On July 2013 VA examination, the examiner noted a diagnosis of lumbar DDD and the Veteran's reports that the disability began when he fell carrying heavy gear during night patrol in 1978 or 1979.  The examiner found less movement than normal, excess fatigability, incoordination, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight bearing.  There was localized tenderness or pain to palpation for soft tissue of the thoracolumbar spine and abnormal spinal contour was noted.  

The examiner noted that review of the record revealed 2 instances of treatment for back pain in service; however, both instances appear to be muscular in nature and apparently resolving.  The examiner also noted that the Veteran had an x-ray of his lumbar spine in March 1991 which was read as normal, but that x-rays in April 1996 and March 2001 reveal mild degenerative changes indicating that the degenerative changes of the Veteran's lumbar spine developed sometime during the 1990s, long after the Veteran's ACDUTRA and honorable period of service.  The examiner concluded that it is less likely than not that the Veteran's lumbar DDD was incurred during his time in service. 

While the Veteran has indicated he began receiving treatment from VA in 1985, indications of arthritis of the low back were first clinically noted in 1996 (many years after his period of honorable service).  The Veteran also previously did not assert continuous symptoms postservice; when seeking treatment in August 2000, he reported that his back problems were off and on.  Furthermore, a May 2010 VA treatment record notes the Veteran sought to "re-establish care" following a period 2003 to 2010, wherein he did not seek treatment. Accordingly service connection for a low back disability on a presumptive basis (for lumbar arthritis as a chronic disease under 38 U.S.C.A. § 1112) or on the theory of continuity of symptomatology is not warranted.

The only competent evidence regarding a nexus between the Veteran's low back disability and his service is the opinion of the July 2013 examiner and is against the Veteran's claim.  The opinion is based on a physical examination of the Veteran and a review of (and reflects familiarity with) the record.  The examiner reported that the claims file had been reviewed, and he particularly noted the Veteran's complaints of back pain in service and treatment for back pain since that time.  The negative opinion includes an explanation of rationale.  The examiner based his opinion that the Veteran's current back disability is less likely than not related to service on the facts that both incidents of treatment in service appear to be muscular in nature and resolved, that a March 1991 x-ray was normal, and that degenerative changes were not noted until the 1990s, many years after service.  This opinion has substantial probative value, and is persuasive. 

The Board acknowledges the Veteran's assertion that his current back disability is related to service, to include injury therein.  While the Veteran is competent to report the types of symptoms he has experienced, he is not competent to render a medical nexus opinion.  See Barr, 21 Vet. App. 303.  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The specific issue in this case, whether the Veteran's current lumbar disability is due to service falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377.
 
 In light of the foregoing, the preponderance of the evidence is against this claim.  Accordingly, it must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

The claim of service connection for a left knee disability is reopened; service connection for a left knee disability is denied on de novo review.

The claim of service connection for a low back disability is reopened; service connection for a low back disability is denied on de novo review.


REMAND

On January 1976 enlistment report of medical history, the Veteran reported no feet problems.  On September 1976 separation examination (prior to reenlistment), the Veteran's feet were clinically evaluated as normal.  On February 1980 Chapter 10 discharge examination, the Veteran's feet were found to be clinically normal.  On February 1980 report of medical history, the Veteran reported a history of feet trouble, but a note indicates there were no current problems.  His STRs show he sought treatment in June 1978 for a callous under his foot.

A June 2001 VA treatment record shows the Veteran sought treatment for right foot pain.  A November 2010 VA treatment record indicates the Veteran sought treatment for discomfort on the top of his left foot, but also noted pain in both feet which was described as sharp, particularly when active; a left foot dorsal exostosis and pes planus were diagnosed.  Since then, VA treatment records show a continued active problem of "pes congenital, planus."  December 2010 x-rays showed bilateral heel spurs.  The Veteran also sought ongoing treatment for pain on the top of his left foot and underwent a left foot exostectomy dorsum in May 2011 and a neurectomy dorsum in September 2011.  A June 2012 VA treatment record shows diagnoses of neuritis and hallux abducto valgus.  

On July 2013 VA examination (which specifically did not encompass pes planus), the VA examiner diagnosed hammer toes (on the left foot) and bilateral heel spurs.  The Veteran reported the onset of symptoms to be around 1979.  The examiner indicated that the Veteran did not have hallux valgus.  The examiner found that the Veteran's feet disabilities were less likely than not related to service as the record "reveals few notations" about feet complaints and that on current evaluation, the Veteran has only bilateral heel spurs and hammer toes. 

The examiner's statement that the Veteran's only current foot disabilities are hammer toes and bone spurs is contradicted by the record indicating diagnoses of hallux abducto valgus (which the examiner explicitly denied) and pes planus (which was not addressed).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the examiner did not account for the Veteran's prior diagnoses of hallux abducto valgus and pes planus, and provided a conclusory rationale for his opinion, the Board finds the examination to be inadequate and another examination is warranted. 

Regarding the Veteran's pes planus which has been noted in his VA treatment records as "pes congenital, planus," the Board notes service connection is available for congenital diseases, but not defects, that are aggravated in service.  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009); Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  In cases where the appellant seeks service connection for a congenital condition, the Board must indicate whether the condition is a disease or defect and discuss the presumption of soundness.  Quirin, 22 Vet. App. at 394-97.  It follows that in such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect, whether the presumption of soundness has been rebutted, and if so whether there was aggravation during service.  Id. at 395.

The Board finds that there are complex medical questions presented in this case which are not fully addressed by the evidence of record.  The Board notes that no VA or private medical report is of record with an etiology opinion and supporting rationale which specifically addresses the question of whether the Veteran's currently diagnosed pes planus is congenital, preexisted service, and/or was caused by or aggravated by military service.  For these reasons, the Board finds that medical opinions would assist in resolving the issue on appeal.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of his foot disabilities.  Following a review of all relevant evidence from the claims file, an interview with the Veteran to obtain a complete medical history (to include any relevant in-service and postservice injuries/diseases of the feet), an examination, and any necessary testing, the examiner is asked to offer the following opinions:

a) Identify (by medical diagnosis) all foot disability(ies).  The examiner should note the record reflects diagnoses of pes planus, hallux abducto valgus, hammer toes, and bilateral bone spurs, and the examiner should specifically discuss and reconcile any conflicting findings. 

b) As to each diagnosed foot disability(ies) other than pes planus, specifically indicate whether it is at least as likely as not (a 50% or better probability) that such is related to the Veteran's honorable period of service or ACDUTRA.

c) If pes planus is diagnosed, the VA examiner should state whether the Veteran's pes planus is acquired or congenital.  If a congenital disorder exists, the VA examiner should state whether it is a disease or defect (Note: A disease is capable of improvement or deterioration while a defect is static.)

d) If the Veteran's pes planus is a congenital disease or is an acquired disorder, the VA examiner should render the following medical opinions:

i. Is it clear and unmistakable (undebatable, obvious or manifest) that pes planus pre-existed service; and, if so,

ii. Is it at least as likely as not that the pre-existing disability underwent a permanent increase in severity during the Veteran's period of active service from September 1976 to December 11, 1978; and, if so,

iii. Is it clear and unmistakable that that the increase in severity during that period of service was due to the natural progress of the disease?

In responding to these questions, the VA examiner should note that temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, in contrast with symptoms, has worsened.  If aggravation is found, the VA examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

e) If the Veteran's pes planus is a congenital defect, the VA examiner should render a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that there was a superimposed disease or injury during military service that resulted in additional disability.

f) If it is the examiner's opinion either that there is not clear and unmistakable that the pes planus preexisted service or that there is no clear and unmistakable evidence that pes planus was not aggravated by service, the Veteran is presumed sound at service entrance, and the question becomes one of whether the pes planus is directly related to service.  In this case, the examiner is requested to answer to the following question: 

Is it more as likely as not (a 50 percent or greater probability) that the Veteran's pes planus is etiologically related to his honorable period of service or ACDUTRA?

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


